Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 24, 2017

                                        No. 04-16-00552-CR

                                  Christopher Deion HOUSTON,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR8705
                           Honorable Steve Hilbig, Judge Presiding


                                           ORDER

        On January 6, 2017, Appellant’s court-appointed appellate counsel filed an Anders brief
and a motion to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967); High v. State,
573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). In counsel’s certification to this
court, Appellant’s counsel explained that she took the following steps:

       (1)     notified Appellant that counsel filed an Anders brief and a motion to
               withdraw, and provided Appellant with a copy of the documents;
       (2)     advised Appellant of his right to review the appellate record and file a pro
               se brief; and
       (3)     provided Appellant with a pro se motion for access to the appellate record,
               addressed to the Fourth Court of Appeals, that lacked only Appellant’s
               dated signature.

       See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014); Ex parte Owens,
206 S.W.3d 670, 674 n.28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684, 688–89
(Tex. Crim. App. 2006).
       The State filed a letter conditionally waiving its right to file a brief.
         If Appellant desires to file a pro se brief, we ORDER Appellant to do so within thirty
days of the date of this order. See TEX. R. APP. P. 38.6(a). If Appellant files a pro se brief, the
State may file a responsive brief not later than thirty days after the date Appellant’s pro se brief
is filed in this court. See id. R. 38.6(b).
        If this court determines Appellant’s appeal is frivolous, Appellant may file a petition for
discretionary review with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.4.
Appellant must file the petition with the Clerk of the Court of Criminal Appeals within thirty
days after this court issues its judgment. See TEX. R. APP. P. 68.2(a). The petition should be
addressed to Clerk of the Court of Criminal Appeals, P.O. Box 12308, Austin, Texas 78711.
       Counsel’s motion to withdraw is held in abeyance pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court